Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gilbert L. Spurlock seeks to appeal the district court’s orders transferring his cases to the District Court for the Southern District of West Virginia. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Spurlock seeks to appeal are neither final orders nor appeal-able interlocutory or collateral orders. Accordingly, we grant the Defendants’ motion to dismiss the appeals, deny leave to proceed in forma pauperis, deny Spur-lock’s motion to schedule a conference, and dismiss the appeals for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.